3928799

Exhibit 10.58
FIRST AMENDMENT TO LEASE AND SUBLEASE
This First Amendment to Lease and Sublease (“First Amendment”) effective June 1,
2013 (“Effective Date”) is made by and between CARGILL, INCORPORATED, a Delaware
corporation, with principal offices and place of business at 15407 McGinty Road
West, Wayzata, MN 55391 (“Landlord”) and THE ANDERSONS, INC., an Ohio
corporation with principal offices and place of business at 480 W. Dussel Drive,
PO Box 119, Maumee, OH 43537 (“Tenant”).
RECITALS:
WHEREAS, Landlord and Tenant entered into a Lease and Sublease dated June 1,
2008 (“Lease”).
WHEREAS, Landlord and Tenant have entered into a Marketing Agreement dated June
1, 1998 (the “Marketing Agreement”), under which Tenant uses the Facilities for
the primary purpose of originating grain in the Toledo and Maumee, Ohio area;
which Marketing Agreement was subsequently amended and restated with effective
dates of June 1, 2008 and June 1, 2013;
WHEREAS, Landlord and Tenant wish to extend the term of the Lease and modify
certain terms and conditions of the Lease as expressly set forth in this First
Amendment.
WITNESSETH:
NOW, THEREFORE, in consideration of the mutual covenants set forth below,
Landlord and Tenant agree as follows:
1.
RECITALS: The second WHEREAS provision of the Lease is deleted in its entirety
and replaced with the following:

WHEREAS, Landlord owns a leasehold interest in the real estate described in the
attached Exhibit B, together with a grain facility and other buildings,
fixtures, improvements, machinery, equipment, rolling stock, located thereon,
located in the City of Toledo, Lucas County, Ohio (hereinafter referred to as
the “Toledo Facility”) (the Maumee Facility and the Toledo Facility shall
collectively be referred to as the “Facilities”) under the terms of a


1



--------------------------------------------------------------------------------

3928799

certain Lease dated April 1, 1978 by and between Cargill, Incorporated, as
lessee, and the Toledo-Lucas County Port Authority, as lessor, as supplemented
by a Supplemental Lease dated March 1, 1982, by a Second Supplemental Lease
dated as of June 1, 1983, by a Third Supplemental of Lease dated as of April 1,
1992, by a Fourth Supplemental Lease dated as of May 15, 1993, by a Fifth
Supplemental Lease dated as of March 1, 2004, and by a Sixth Supplemental Lease
dated April 1, 2004 (hereinafter collectively referred to as the “IRB Lease”) as
assigned to The Bank of New York, as co-trustee and National City Bank, as
co-trustee (the “IRB Lease Trustee”); and

2.
TERM: The Expiration Date set forth in Section 2 of the Lease is hereby amended
to be May 31, 2018.


3.
ALTERATIONS, ADDITIONS AND IMPROVEMENTS: Section 7 is amended to add the
following new subsection (e):



(e)
Tenant shall have the right to remove or paint over any Cargill names and/or
logos on the tanks or buildings at the Facilities and replace them with the
Andersons name and/or logo. Upon the expiration of termination of this Lease,
Tenant shall be responsible and liable to Landlord for the cost of removing any
Andersons names and/or logos from the Facilities and replacing them with Cargill
names/logos.



4.
LANDLORD’S REPRESENTATIONS AND WARRANTIES: Section 20(g) is amended to add the
following:



a.
Fifth Supplemental Lease between Toledo-Lucas County Port Authority and Cargill,
Incorporated dated March 1, 2004 and Assignment of Fifth Supplemental Lease to
The Bank of New York, as co-trustee, and National City Bank, as co-trustee (and
subject to the security interest of The Bank of New York and National City Bank,
as co-trustee).




2



--------------------------------------------------------------------------------

3928799

b.
Sixth Supplemental Lease between Toledo-Lucas County Port Authority and Cargill,
Incorporated dated April 1, 2004 and Assignment of Sixth Supplemental Lease to
The Bank of New York, as co-trustee, and National City Bank, as co-trustee (and
subject to the security interest of The Bank of New York and National City Bank,
as co-trustee).


5.
TENANT’S REPRESENTATIONS AND WARRNTIES: Section 21(e) is amended to add the
following:



a.
Fifth Supplemental Lease between Toledo-Lucas County Port Authority and Cargill,
Incorporated dated March 1, 2004 and Assignment of Fifth Supplemental Lease to
The Bank of New York, as co-trustee, and National City Bank, as co-trustee (and
subject to the security interest of The Bank of New York and National City Bank,
as co-trustee).



b.
Sixth Supplemental Lease between Toledo-Lucas County Port Authority and Cargill,
Incorporated dated April 1, 2004 and Assignment of Sixth Supplemental Lease to
The Bank of New York, as co-trustee, and National City Bank, as co-trustee (and
subject to the security interest of The Bank of New York and National City Bank,
as co-trustee).



This First Amendment modifies the Lease to the extent stated herein only. In any
case of inconsistency between the Lease and this First Amendment, this First
Amendment shall control. All capitalized terms not otherwise defined herein
shall have the meaning ascribed to them in the Lease and all other provisions
and covenants of the Lease shall remain in full force and effect.
The Lease and this First Amendment represent the entire agreement of the parties
as to the subject matter hereof and neither party has made or relied upon any
representations, warranties, promises, covenants or undertakings with respect to
such subject matter other than those expressly set forth herein.
IN WITNESS WHEREOF, the parties have executed this First Amendment effective on
the day and year first above written.

3



--------------------------------------------------------------------------------

3928799







CARGILL, INCORPORATED
By: /s/ Michael Ricks
Name: Michael RicksTitle: Vice President, Grain and Oilseeds Supply Chain North
America


THE ANDERSONS, INC.
By: /s/ Dennis J. Addis
Name: Dennis J. Addis
Title: President, Grain Group

4

